                      UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF LOUISIANA
                           SHREVEPORT DIVISION

CARLOS MARTEL LYNN SMITH                        CIVIL ACTION NO. 17-86-P

VERSUS                                          JUDGE FOOTE

AMANDA SPIVEY, ET. AL                           MAGISTRATE JUDGE HORNSBY

                                     JUDGMENT

      For the reasons stated in the Report and Recommendation of the Magistrate Judge

previously filed herein, and after an independent review of the record, including written

objections filed by Plaintiff, and determining that the findings are correct under the

applicable law;

      IT IS ORDERED that Plaintiff's civil rights claims against the State of Louisiana,

John Bel Edwards, and James M. LeBlanc be DISMISSED WITHOUT PREJUDICE

for lack of subject matter jurisdiction and Plaintiff’s civil rights claims against the

remaining Defendants seeking monetary damages for his allegedly unconstitutional parole

revocation and sentence be DISMISSED WITH PREJUDICE as frivolous under 28

U.S.C. § 1915(e) until such time as the Heck conditions are met.

      IT IS FURTHER ORDERED that Plaintiff’s motion for preliminary injunction

[Doc. 21], motion for leave time [Doc. 22], motion for settlement [Doc. 23], motion for

appointment of counsel [Doc. 24], and second motion for settlement [Doc. 25] be

DENIED.
THUS DONE AND SIGNED, in chambers, in Shreveport, Louisiana, on this 19th day of
March, 2020.




                              _____________________________________
                               ELIZABETH ERNY FOOTE
                               UNITED STATES DISTRICT COURT
